Case 0:18-cr-60310-BB Document 26 Entered on FLSD Docket 02/18/2019 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 18-60310-CR-BlOOM

 UNITED STATES OF AMERICA,

              Plaintiff,
        v.

 ANTHONY SPENCER,

             Defendant.
 __________________________________________/

              DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS


 1. Do you have any problem with your hearing or vision that would make it difficult
 for you to serve as a juror?

 2. Do you have any medical condition that would make it difficult for you to serve as
 a juror on this case?

 3. Do you read, speak, write, and understand English?

       Yes, without difficulty ______ Yes, with difficulty _______ No ______


 4. Have you ever served on a jury before?   If so, how many times?

 Was this: ____ a grand jury ____ a trial jury ___ a criminal case ___ a civil case

 5. Have you, or any member of your family, or anyone you know been the victim of
 a crime? If yes, who and what relationship did they have to you? What was the
 crime? Was anyone arrested in connection with the crime? Was anyone convicted of
 the crime?

 6. Have you, or any member of your family, or anyone you know ever been accused
 of a crime? If yes, who and what relationship did they have to you? What were the
 charged involved? How was the matter resolved?
Case 0:18-cr-60310-BB Document 26 Entered on FLSD Docket 02/18/2019 Page 2 of 4



 7. When a convicted felon is charged in a new case it is still the duty of each juror to
 require the government to prove that the person did each and every act necessary to
 commit the new crime beyond a reasonable doubt. Do you?

 1 strongly disagree,    2 disagree,       3 not sure,   4 agree,    5 strongly agree


 8. A defendant in a criminal trial should be required to testify to prove his/her
 innocence. Do you?

 1 strongly disagree,    2 disagree,       3 not sure,   4 agree,    5 strongly agree

 9. When police officers testify, they are entitled to greater believability because they
 are law enforcement agents and testifying is part of their job. Do you?

 1 strongly disagree,    2 disagree,       3 not sure,   4 agree,    5 strongly agree

 10. Have you or anyone in your family or any personal friend ever studied or
 applied to become a police officer, probation officer or parole officer?

 If yes, who and what relationship? Position studied or applied for?

 Did the person get the position?      Does the person currently hold the position?

 11. Do you know, or have you known, anyone in the United States Attorney’s Office,
 State Attorney’s Office, probation office, parole department or the Department of
 Corrections? If so, please supply the person’s name and the agency for which the
 person works.

 12. Have you or a member of your family ever worked as an employee or volunteer
 in a law enforcement agency, prison, jail, correctional institution or mental health
 facility?

 13. What are your feelings about the criminal justice system?

 14. In our country a person accused of a crime is presumed innocent until the
 government has presented evidence which proves beyond a reasonable doubt that
 the person is in fact guilty of the crime charged . Do you?

 1 strongly disagree,    2 disagree,       3 not sure,   4 agree,    5 strongly agree

 15. Is there anything about the nature of the charges in this case that would affect
 your ability to fairly evaluate the evidence regarding whether or not the
 government has proven the guilt of the defendants beyond a reasonable doubt?
Case 0:18-cr-60310-BB Document 26 Entered on FLSD Docket 02/18/2019 Page 3 of 4



 16. In our country a person has the right to testify or not testify on their own behalf.
 And if the person chooses not to testify their failure to testify cannot be used as
 evidence that they are in fact guilty of the crime alleged. Do you?

 1 strongly disagree,    2 disagree,     3 not sure,    4 agree,    5 strongly agree



                                         Respectfully submitted,


                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER

                                  By:    s/ Anthony J. Natale
                                         Anthony J. Natale
                                         Assistant Federal Public Defender
                                         Florida Bar No. 296627
                                         150 West Flagler Street, Suite 1500
                                         Miami, Florida 33130
                                         Tel: 305-533-4246 / Fax: 305-536-4559
                                         E-Mail: anthony_natale@fd.org
Case 0:18-cr-60310-BB Document 26 Entered on FLSD Docket 02/18/2019 Page 4 of 4



                           CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record via transmission of Notices

 of Electronic Filing generated by CM/ECF.


                                               s/ Anthony J. Natale
                                               Anthony J. Natale
